Citation Nr: 0026719	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  94-46 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for pulmonary 
fibrosis and emphysema prior to October 7, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to May 1954 
and from August 1956 to September 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) in Huntington, 
West Virginia, that continued the veteran's 10 percent rating 
for his service-connected lung disability and continued a 
noncompensable rating for his service-connected sinus 
disability with associated headaches.  These issues were 
previously before the Board in March 1997 and August 1998.  
In August 1998 the Board assigned the veteran a 10 percent 
rating for chronic sinusitis with associated headaches prior 
to October 7, 1996, denied a greater than 10 percent rating 
for this disability after October 7, 1996, and remanded to 
the RO the issue of an increased rating for pulmonary 
fibrosis and emphysema for further development.  Because the 
Board decided the issue of increased ratings for chronic 
sinusitis with associated headaches, both prior to and 
subsequent to October 7, 1996, this issue is final.  See 
38 C.F.R. § 20.1100 (1999).  

This case was back before the Board in March 2000 at which 
time the Board granted a 100 percent rating for pulmonary 
fibrosis and emphysema from October 7, 1996, and remanded to 
the RO the issue of entitlement to a rating in excess of 10 
percent prior to October 7, 1996, for additional development. 


FINDING OF FACT

The veteran's pulmonary fibrosis and emphysema prior to 
October 7, 1996, was productive of moderate impairment.



CONCLUSION OF LAW

The veteran's pulmonary fibrosis and emphysema was 30 percent 
disabling for the period prior to October 7, 1996, according 
to applicable schedular criteria.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6603 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In October 1959 the veteran filed a claim of service 
connection for bronchitis.  

The RO granted service connection for chronic bronchitis in 
February 1960 and assigned a noncompensable evaluation 
effective September 25, 1959.

In a March 1970 rating decision, the RO recharacterized the 
veteran's bronchitis as pulmonary fibrosis and emphysema and 
increased the rating to 10 percent effective on August 18, 
1969.

At a VA examination in November 1972, the veteran's chest was 
found to be slightly emphysematous.  He had some exertional 
dyspnea and had two pillow orthopnea at times.  Expiration 
was 35 inches and inspiration was 37 inches.  Breath sounds 
were diminished with some basal tympany, no rhonchi or rales.  
The veteran was diagnosed as having pulmonary emphysema and 
fibrosis, minimal.

In September 1975 the veteran filed an increased rating claim 
for pulmonary fibrosis and emphysema asserting that this 
disability had worsened. 

On file is an October 1975 VA medical record diagnosing the 
veteran as having emphysema.  This record notes that the 
veteran had been unable to perform his gainful employment for 
three years because of dyspnea on exertion and that one 
flight of steps was all that he could tolerate without 
resting.  It is also noted that the veteran had to get up 
frequently at night to get his breath and had a productive 
cough.

In an October 1975 rating decision the RO denied the 
veteran's claim for an increased rating for his service-
connected disabilities, to include his lung disability. 

A private X-ray study of the veteran's chest was performed in 
April 1979 revealing bilateral chronic changes and no active 
or acute disease.  Another chest X-ray study was performed 
the following day revealing overexpanded lungs associated 
with generalized interstitial changes.  It was noted that 
there had been no significant radiographic change in 
appearance of the chest since the previous day.

A private radiology report of the veteran's chest in January 
1993 revealed chronic pulmonary changes and emphysema.  There 
were no other abnormalities noted.  

A private office note dated in February 1993 reflects a 
diagnosis of probable chronic obstructive pulmonary disease 
(COPD).

In March 1993 the veteran filed a claim for "service 
connection compensation".  He also said that he had 
developed respiratory symptomatology through the years.

At a private general evaluation in April 1993 the veteran 
denied having shortness of breath.  On examination of his 
chest, breath sounds were distant.  He was diagnosed as 
having COPD (likely) and chronic smokers' bronchitis.

In May 1993 the veteran was evaluated by a private physician 
for complaints that included hand pain, malaise, atypical 
facial pain, weakness, weight loss and an inability to be 
gainfully employed since the 1950s.  Among other things, the 
physician asked the veteran to consider a lung evaluation 
with a pulmonologist because of his lung disease.  He also 
recommended smoking cessation.  The veteran said that he 
would consider this.

The RO continued the veteran's 10 percent rating for service-
connected pulmonary fibrosis and emphysema in a July 1993 
rating decision.

The veteran filed a claim for increased ratings in August 
1993 for his "problems" to include pulmonary fibrosis and 
emphysema.

At a VA examination in September 1993 the veteran reported 
having been told that he had pulmonary fibrosis and emphysema 
in 1959.  He complained of being short of breath and wheezing 
with activity and at rest.  He complained of getting a lot of 
coughs and colds and of spitting up brown sputum now and 
then.  On examination the veteran did not have cough or 
expectoration.  The chest was symmetrical.  Chest mobility 
was within the normal range.  Lungs were clear to percussion 
and auscultation.  X-ray findings revealed emphysema and 
fibrotic changes of the lower lung fields.  There was no 
evidence of pulmonary infiltration or pleural effusion.  
Pulmonary function tests were noted to have revealed early 
obstructive pattern.  The veteran was diagnosed as having 
pulmonary fibrosis and emphysema.

Actual pulmonary test measurements from September 1993 
revealed FEV-1 of 79 percent predicted and FEV-1/FVC of 78 
percent predicted. 

In November 1993 the veteran was seen by a private physician 
for skin problems.  The physician stated that he had ordered 
a chest X-ray and that it was reported to have no significant 
changes when compared to an X-ray in January 1985.

In a March 1994 rating decision the RO continued the 
veteran's 10 percent rating for his lung disability.

At a VA medical facility in August 1994 the veteran 
complained of chest pain and of coughing up black phlegm for 
several years.  He was diagnosed as having atypical chest 
pain and mild bronchitis.

A chest X-ray taken at a VA medical facility in August 1994 
revealed COPD with mild chronic lung changes.  There was no 
active cardiopulmonary process seen.

Findings resulting from an October 1994 VA outpatient visit 
revealed decreased breath sounds, inspiration and expiration 
wheezes.  It was noted that chest X-rays revealed COPD and no 
active process.  The veteran was assessed as having COPD.

A June 1995 X-ray report of the veteran's chest revealed no 
acute cardiopulmonary changes, but chronic changes included 
findings consistent with COPD.

Findings at a VA medical clinic in June 1995 and December 
1995 included clear lungs and decreased breath sounds.

A chest X-ray report dated in January 1997 revealed 
essentially no changes from the June 1995 X-ray study.  There 
was no COPD change.

Pulmonary function tests performed in September 1997 revealed 
moderate airways obstruction; no immediate change with 
inhaled bronchodilator and forced expiratory volume in liters 
per second (FEVI) that was lower than during a previous study 
on September 30, 1993.  Specific findings of the standard 
study revealed FEV1 of 55.7 percent predicted and after 
bronchodilator of 58.9 percent predicted.  DLCO-SB was 39.7 
percent predicted.

At a VA examination in September 1997 the veteran reported 
having breathing problems since 1952 which had gradually 
worsened.  He said that he coughed up a lot of whitish 
expectoration especially early in the morning and got 
frequent hemoptysis.  He could not walk more than 100 yards 
without getting very short of breath and could not even 
attempt to walk uphill or up steps.  On examination the 
veteran did not have any cough or expectoration.  He had a 
lot of difficulty walking from the waiting room into the 
examination room which was only a very short distance.  His 
chest was symmetrical.  Chest mobility was somewhat 
diminished.  Lungs were clear to percussion and auscultation 
except for rales and rhonchi scattered all over the lung 
fields.  The examiner stated that a chest X-ray showed 
essentially no change since June 1995.  There was some 
hyperaeration of the lung fields with flattening of the 
diaphragms and widening of the anterior mediastinal cleared 
space compatible with chronic obstructive pulmonary change.  
There was minimal uncoiling of the aorta with faint 
calcification of the aortic knob and proximal descending 
aorta.  The examiner relayed the results of pulmonary 
function results performed at that time revealing moderate 
airway obstruction.  He said that there had been no immediate 
change with inhaled bronchodilator.  He also said that if VI 
was lower than during the previous study in 1993, it appeared 
to be slightly worsened since 1993.  He diagnosed the veteran 
as having chronic obstructive pulmonary disease, moderate, 
and pulmonary emphysema.

In an addendum VA opinion in March 1998, the examiner said 
that he had reviewed the previous compensation examination 
performed in September 1997 and that the veteran's 
symptomatology appeared to be a lot more than what was 
reflected by the pulmonary function studies.  He said that by 
any standard, FEVI is suppose to be the best reflection of 
the veteran's disablement.  However, he said that in the 
veteran's case, he witnessed the veteran having shortness of 
breath by walking from his waiting room to the examination 
room.  He said that he was unable to explain that.  He 
reiterated that FEVI was suppose to be the best reflection of 
the disablement and that he even consulted a pulmonologist 
who agreed with him.

In an April 1998 rating decision the RO increased the 
veteran's service-connected pulmonary fibrosis and emphysema 
to 30 percent disabling, effective October 7, 1996.

Pulmonary function tests performed by VA in November 1998 
revealed severe obstruction defect.  No bronchodilator 
response.  Standard study revealed FEV1 of 48.9 percent 
predicted and FEV1/FVC ratio of 29.3 percent predicted.  
Findings after bronchodilator revealed FVC of 73.8 percent 
predicted and FEV1 of 52.7 percent predicted.  FEV1/FVC ratio 
was .840 percent predicted.

A chest X-ray performed by VA in November 1998 revealed a 
minor abnormality.

Findings from a VA examination in November 1998 revealed 
grossly diminished chest mobility and lungs that were clear 
to percussion and auscultation.  The examiner reviewed the 
veteran's claims file and pulmonary function tests and 
diagnosed the veteran as having severe chronic obstructive 
lung disease in addition to pulmonary fibrosis and emphysema 
by history.  He said that a review of the claims file showed 
that the pulmonary function test had deteriorated since 1987.

In May 1999 the veteran's claims file was reviewed by a VA 
examiner who compared the veteran's pulmonary function tests 
performed in September 1997 with the pulmonary function tests 
performed in November 1998.  He concluded that the veteran's 
respiratory condition had gotten worse.  He also said that 
FEVI was the most sensitive indicator for emphysema.  

Later in May 1999 the veteran again underwent pulmonary 
function tests.  The standard study revealed FVC of 77.3 
percent predicted and FEV1 of 52.1 predicted.  An 
interpretation was given of moderate severe airway 
obstruction with no immediate change in bronchodilator.  FVC 
was noted to be better than during the prior study in 
November 1998.

In July 1999 a VA examiner reviewed the old and new criteria 
for rating respiratory disorders, in conjunction with the 
veteran's medical history and claims file.  He reported the 
results of pulmonary function testing in September 1997, 
November 1998 and May 1999, and concluded that under the old 
criteria, the veteran would fit into the "60%" category in 
that he had exertional dyspnea sufficient to prevent climbing 
one flight of steps or walking one block without stopping, 
ventilatory impairment of severe degree confirmed by 
pulmonary function tests with marked impairment of health.  
He also concluded that under the new criteria, the veteran 
would also fit into the "60%" category with an FEV1 of 40 
to 55%, with actual FEV1 being 50 percent of predicted before 
dilators and 52.1% after bronchodilators.  He also said that 
it appeared by the current test that the veteran's pulmonary 
function tests had not deteriorated, but that his symptoms 
had gotten worse.

At a VA outpatient appointment in July 1999, the veteran 
complained of an increase in the amount of his chronic cough 
with sputum production.  It was noted that he continued to 
smoke a pack of cigarettes a day and was interested in 
joining a smoking cessation program.  He was examined and 
given an impression of severe chronic pulmonary disease and 
pulmonary cachexia. 

II.  Legal Analysis

The veteran's claim for a rating in excess of 10 percent for 
pulmonary fibrosis and emphysema prior to October 7, 1996, is 
well grounded, meaning plausible.  The file shows that the RO 
has properly developed the evidence to the extent possible, 
and there is no further VA duty to assist him with his claim.  
38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Since the veteran's claim for a rating in excess of 10 
percent for pulmonary fibrosis and emphysema was pending at 
the time that new regulations for rating respiratory 
disabilities went into effect (October 7, 1996), he is 
entitled to the version of the regulations that are most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, where compensation is increased pursuant to 
a liberalizing law or VA issued approved by the Secretary or 
by the Secretary's direction, "the effective date of such an 
award or increase...shall not be earlier than the effective 
date of the Act or administrative issue."  38 U.S.C.A. 
§ 5110(g); VAOPGPREC 3-2000.  In short , the General Counsel 
found that this rule prevented the application of a later, 
liberalizing law to a claim prior to the effective date of 
the liberalizing law.  Thus, the prior version of the 
regulation for rating the veteran's pulmonary disability for 
any period preceding the effective date of the amendment on 
October 7, 1996, should be used.  See VAOPGPREC 3-2000.  
Notwithstanding this rule, decisions must be based on 
consideration of all evidence and material of record, 
including evidence that pre-dates and post-dates the 
regulatory change.  This is based on the notion that there 
could be documents that post-date the regulatory change that 
support an increase in disability at an earlier time, and/or 
documents that pre-date the change that favorably bear upon 
the level of disability existing subsequently.  Id.  

The regulations in effect prior to October 7, 1996, in regard 
to pulmonary emphysema provide for a 10 percent evaluation 
when the condition is mild, with evidence of ventilatory 
impairment on pulmonary function tests and/or definite 
dyspnea on prolonged exertion.  A 30 percent evaluation is 
warranted when the condition is moderate, with moderate 
dyspnea occurring after climbing one flight of steps or 
walking more than one block on level surface; pulmonary 
function tests consistent with findings of moderate 
emphysema.  A 60 percent evaluation is warranted when the 
condition is severe, with exertional dyspnea sufficient to 
prevent climbing one flight of steps or walking one block 
without stopping; ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health.  38 C.F.R. § 4.97, Diagnostic Code 6603 (1996).  

The veteran's pulmonary disability can also be evaluated 
under Diagnostic Code 6802 for pneumoconiosis, unspecified.  
Under this code, a 10 percent rating is warranted when the 
condition is definitely symptomatic with pulmonary fibrosis 
and moderate dyspnea on extended exertion.  A 30 percent 
rating requires a moderate condition, with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  A 60 percent 
evaluation requires a severe condition, with extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  
38 C.F.R.4.97, Diagnostic Code 6802 (1996).

By considering all of the evidence and material of record in 
this case, the evidence favors an increased, 30 percent, 
rating for the veteran's pulmonary fibrosis and emphysema for 
the period prior to October 7, 1996.  A VA document dated 
from very early on, in 1975, states that the veteran had 
dyspnea on exertion and that one flight of steps was all that 
he could tolerate without resting.  While this early document 
pre-dates the date that the veteran filed his 1993 claim for 
an increased rating, more recent evidence does not rebut this 
finding, but rather supports it.  More specifically, the 
veteran was found to have distant breath sounds at a private 
general evaluation in April 1993 and complained of being 
short of breath and wheezing with activity and at rest at a 
VA examination in September 1993.  X-rays in September 1993 
were positive for emphysema and fibrotic changes of the lower 
lung fields.  Findings at a VA outpatient clinic in October 
1994 likewise revealed decreased breath sounds as well as 
inspiration and expiration wheezes.  Similar findings of 
decreased breath sounds were noted at a VA medical clinic in 
June 1995 and December 1995. 

By also considering documents that post-date the regulatory 
change in rating respiratory disabilities as the Board must 
do (see VAOPREC 3-2000), pulmonary function tests conducted 
in September 1997 revealed moderate airways obstruction.  In 
regard to complaints, the veteran reported at a VA 
examination in September 1997 that he could not walk more 
than 100 yards without getting very short of breath and could 
not even attempt to walk uphill or up steps.  His complaints 
as to dyspnea on exertion were more or less confirmed by the 
VA examiner in 1997 when he said that he witnessed the 
veteran having shortness of breath by walking from the 
waiting room to the examination room.  

While it can be argued that the veteran is entitled to an 
evaluation even higher than 30 percent based on the September 
1997 VA examination report, this 1997 report post-dates the 
regulatory change and is pertinent only to the extent of 
determining the approximate degree of pulmonary impairment 
that the veteran had for the period prior to October 7, 1996.  
See VAOPREC 3-2000.  In this regard, it is noteworthy that at 
the 1997 VA examination the veteran reported a gradual 
worsening of his breathing problems.  Certainly his 
complaints at a VA examination in September 1993 of being 
short of breath and wheezing with activity and at rest are 
not of the same severity as his complaints in 1997 of being 
unable to walk more than 100 yards without being short of 
breath or being unable to walk uphill or up steps.  Moreover, 
pulmonary findings for the period prior to October 7, 1996, 
though scant, are not indicative of more than moderate 
impairment.  In this regard, the veteran at the September 
1993 VA examination did not have cough or expectoration.  
Chest mobility was within the normal range and lungs were 
clear to percussion and auscultation.  The veteran's lungs 
were also found to be clear in June 1995 and December 1995, 
despite decreased breath sounds.

The evidence as a whole does not show that the veteran's 
pulmonary emphysema prior to October 6, 1997 was severe, 
meaning that exertional dyspnea was sufficient to prevent the 
veteran from climbing one flight of steps or walking more 
than block without stopping.  Moreover, pulmonary function 
tests performed in 1993 do not confirm that the veteran's 
ventilatory impairment was severe.  See Diagnostic Code 6603.  

The evidence as a whole likewise does not support a 60 
percent rating under Diagnostic Code 6802 for unspecified 
pneumoconiosis.  That is, the evidence does not show that the 
veteran's pulmonary disability meets the level of severe 
impairment under this code.  It does not show that he had 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health.  As previously stated, 
pulmonary function tests that were conducted in September 
1993 do not indicate that the veteran had a ventilatory 
deficit that corresponds with severe dyspnea on slight 
exertion.  Moreover, findings as well as the veteran's 
complaint in 1993 of becoming short of breath and wheezing 
with activity do not correlate with such severe dyspnea, nor 
do the findings in 1994 and 1995 of decreased breath sounds 
and wheezing on inspiration and expiration.  In addition, 
though fibrotic changes of the lower lung fields were 
identified on a September 1993 X-ray report, there is no 
evidence from this report or from X-ray reports dated in 
November 1993, August 1994, June 1995 or January 1997 that 
the veteran had extensive fibrosis.

For the forgoing reasons, the preponderance of the evidence 
supports an increased rating, to 30 percent, for pulmonary 
fibrosis and emphysema for the period prior to October 7, 
1996.  The veteran's claim for an increased rating is 
therefore granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).



ORDER

An increased rating, to 30 percent, for pulmonary fibrosis 
and emphysema for the period prior to October 7, 1996, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

